The State of TexasAppellee/s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                          May 28, 2014

                                       No. 04-13-00702-CR

                                    Jose Luis RODRIGUEZ,
                                            Appellant

                                                 v.

                                   THE STATE OF TEXAS,
                                         Appellee

                  From the 379th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2012CR0547
                           Honorable Ron Rangel, Judge Presiding


                                         ORDER
        Appellant’s brief is currently due May 22, 2014. On May 28, 2014, appellant filed an
extension of time asking for an additional five days in which to file his brief. Assuming
appellant meant five days from the date the extension was filed, and not five days from the
current due date, we GRANT appellant’s motion to extend time and ORDER appellant to file
the brief on or before June 2, 2014. Appellant is advised that no further extensions of time to file
appellant’s brief will be granted absent written proof of extraordinary circumstances. The brief
was originally due March 3, 2014, and therefore with the granting of this extension, appellant has
had ninety days in which to file appellant’s brief.


                                                      _________________________________
                                                      Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of May, 2014.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court